Citation Nr: 1630572	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1974 and December 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable rating for the Veteran's GERD.

During the course of the appeal, an August 2010 rating decision increased the evaluation for GERD from noncompensable to 10 percent effective October 14, 2008, the date VA received the Veteran's increased rating claim.  However, inasmuch as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran indicated in his August 2010 substantive appeal (VA Form 9) that he wished to testify at a hearing before the Board.  However, this request was withdrawn in a May 2013 statement.  38 C.F.R. § 20.704(e) (2015).

In May 2015, the Board remanded this claim for additional development and it now returns for final appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an October 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in August 2009 and September 2015.  The Board finds that the examinations are adequate to decide the claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Furthermore, Board finds there has been substantial compliance with the Board's May 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain updated VA treatment records and afford the Veteran a VA contemporaneous VA examination so as to ascertain the nature and severity of his GERD.  Thereafter, updated VA treatment records were obtained and a VA examination was conducted in September 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a disability rating in excess of 10 percent for GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20 (providing for rating by analogy). 

38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

In documents of record, the Veteran contends that his GERD results in epigastric distress with dysphagia, pyrosis, regurgitation, and significant substernal pain, which should result in a 30 percent rating.

The Veteran had a VA examination in August 2009 in connection with his claim for an increased rating.  It was noted that he did not have an incapacitating episodes due to his claimed conditions in the prior  year.  He was not working, but it was noted that, with regard to limitations to his usual occupation, he reported that he cannot stand up due to nonservice-connected conditions, to include Guillain-Barre syndrome and a lumbar spine condition.  The examiner noted the Veteran takes medication daily for GERD symptoms.  The symptoms reported included a burning sensation behind his sternum, and diarrhea, abdominal distention, and some gas; however, such were noted to be due to an intestinal condition.  There was no evidence of nausea, vomiting, and hematemesis.  Upon physical examination, the abdomen was found to be soft and spherical with normal bowel sounds, and without palpable tenderness masses or organomegaly.  There were no inguinal masses hernias or muscle wall abnormalities.  Upon an upper GI series, the esophagus demonstrated normal primary and secondary peristaltic contractions.  There were no esophageal ulceration or constant narrowing.  The examiner ultimately concluded there were no objective findings to support such a diagnosis.  

The Veteran had another VA examination in September 2015.  The examiner indicated that the Veteran takes Omeprazole daily for his symptoms, which include reflux and regurgitation.  The examiner concluded that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic GERD condition or its residuals.  The examiner did not indicate substernal arm or shoulder pain.  Further, the examiner stated that the Veteran's reported symptomatology is most consistent with a somatic expression of his anxiety disorder, although dyspepsia secondary to dietary indiscretions aggravated by his obesity cannot be entirely ruled out.  The condition did not impact the Veteran's ability to work.

The Board also notes there are VA and private treatment records associated with the claims file dating from August 2003 to July 2015.  These records show the use of medication to control the Veteran's GERD symptoms, but do not indicate his symptoms are more severe than those recorded in the August 2009 and September 2015 VA examinations.   In this regard, records dated from April 2009 through July 2015 reflect that the Veteran denied unexplained weight change, melena, hemochezia, and abdominal pain.

As an initial matter, the Board notes that the Veteran takes medications for his GERD symptomatology.  However, the Board has not denied his claim for a higher rating based on any relief provided by such medications.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).  

Furthermore, after a review of the evidence, the Board finds that the evidence does not indicate that the Veteran's GERD has been of the severity to warrant the assignment of the next higher rating of 30 percent at any point during the pendency of the claim.  See Hart, 21 Vet. App. 505.  In this regard, the Board notes that the Veteran's 10 percent rating has been assigned based on symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, and/or substernal or arm or shoulder pain; however, the Board finds such symptomatology is not present persistently or recurrently, and is not productive of considerable impairment of health.

Specifically, the Veteran's treatment records do not support such a finding and, at both VA examinations, the only symptoms reported include a burning sensation behind his sternum, reflux, and regurgitation.  Moreover, while the Veteran routinely seeks VA care, he has not complained of persistent and/or recurrent GERD symptomatology, nor is there is any indication that such condition has resulted in considerable impairment of health.  Therefore, the Board finds that a rating in excess of 10 percent for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD as well as the impact such has on his overall health.  Notably, the applicable rating criteria specifically contemplates symptoms complained of by the Veteran, such as his epigastric distress with dysphagia, pyrosis, regurgitation, and substernal pain.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his GERD that are not addressed by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected GERD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his GERD renders him unemployable.  Rather, he has reported that he is unemployed due to nonservice-connected disabilities and the September 2015 VA examiner determined that such condition did not impact the Veteran's ability to work.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for GERD is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


